Citation Nr: 9905971	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  96-31 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to service connection for a bilateral hearing 
loss, for purposes of accrued benefits.

2.  Entitlement to service connection for Parkinson's disease 
or any other organic brain dysfunction, for purposes of 
accrued benefits.

3.  Entitlement to a rating in excess of 10 percent for 
service-connected left facial asymmetry due to blunt force 
trauma, for purposes of accrued benefits.

4.  Entitlement to a rating in excess of 10 percent for 
service-connected residuals of a fracture of right little 
finger with restricted range of motion of the right ring and 
little fingers, for purposes of accrued benefits.

5.  Entitlement to a compensable evaluation for service-
connected right epicondylitis, for purposes of accrued 
benefits.

6.  Entitlement to an increased evaluation for the service-
connected postoperative residuals of a tonsillectomy and 
adenoidectomy with multiple vocal chord polypectomies, 
evaluated as 30 percent disabling, for purposes of accrued 
benefits.

7.  Entitlement to an increased evaluation for a service-
connected right heel spur, evaluated as 10 percent disabling, 
for purposes of accrued benefits.

8.  Entitlement to an increased evaluation for anxiety 
neurosis, evaluated as 50 percent disabling, for purposes of 
accrued benefits.

9.  Entitlement to a total disability rating based on 
individual unemployability, for purposes of accrued benefits.

10.  Entitlement to special monthly compensation based on the 
need for aid and attendance or at the housebound rate, for 
purposes of accrued benefits.
 
11.  Entitlement to service connection for the cause of the 
veteran's death.

12.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 United States Code, Chapter 35 (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran, who had 20 years of active military service 
between June 1940 and February 1963, died on June [redacted], 
1995.  The appellant is the veteran's widow.  This appeal 
arises from a December 1995 rating decision of the Columbia, 
South Carolina, regional office (RO) which denied service 
connection for the cause of the veteran's death and accrued 
benefits.  

This matter was Remanded by the undersigned in March 1998 for 
the purpose of affording due process of law, and it has been 
returned to the Board of Veterans' Appeals (Board) for 
appellate review.


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's bilateral sensorineural hearing loss with military 
service.

2.  Medical evidence of a nexus between the veteran's 
Parkinson's disease and/or organic brain dysfunction and 
military service has not been presented.

3.  The appellant's claims for service connection for 
bilateral hearing loss and Parkinson's disease or any other 
organic brain dysfunction, for purposes of accrued benefits, 
are not plausible.

4.  The appellant's claims as set forth in issues numbered 6, 
7, 8 and 9 are plausible, and sufficient evidence for an 
equitable disposition of the appellant's claim was obtained 
by the RO.

5.  At the time of his death, the veteran was service-
connected for anxiety neurosis, evaluated as 50 percent 
disabling; postoperative residuals of a tonsillectomy and 
adenoidectomy with multiple vocal cord polypectomies, 
evaluated as 30 percent disabling; left facial asymmetry due 
to blunt trauma, evaluated as 10 percent disabling; residuals 
of a fracture of the right little finger with restricted 
range of motion for the right ring and little fingers, 
evaluated as 10 percent disabling; a painful right heel spur, 
evaluated as 10 percent disabling; and right epicondylitis, 
evaluated as noncompensable; his combined disability 
evaluation was 80 percent.

6.  The left facial asymmetry was productive of no more than 
moderate disfigurement.

7.  Since service connection was granted, the veteran's 
residuals of a fracture of the right little finger were 
manifested primarily by complaints and findings analogous to 
unfavorable ankylosis.

8.  For the period prior to the May 4, 1992 VA examination, 
there is objective evidence of loss of range of motion or 
pain in the right elbow attributable to the service connected 
elbow disability.

9.  For the period from his May 4, 1992 VA examination, 
flexion of the veteran's right elbow was shown to be limited 
to 95 degrees.

10.  For the period from his September 4, 1993 VA 
examination, the veteran's epicondylitis of the right elbow 
was manifested by some limitation of motion with evidence of 
pain.

11.  There was no evidence that the veteran's service-
connected throat disability caused constant inability to 
speak above a whisper.

12.  The veteran's right heel spur did not cause more than 
moderate functional impairment.

13.  The symptoms of the veteran's anxiety were not 
manifested by more than considerable social and industrial 
impairment, according to regulations in effect prior to the 
veteran's death.

14.  After 20 years of active military service, the veteran 
worked in the construction industry from 1963 to 1978, until 
he suffered two (2) heart attacks.

15.  The service-connected disabilities did not preclude 
substantially gainful employment.

16.  The veteran was not so disabled as a result of service-
connected disabilities to be in need of regular aid and 
attendance.

17.  The veteran did not have a single service-connected 
disability rated as 100 percent disabling.

18.  The cause of the veteran's death in June 1995, according 
to the death certificate, was sepsis that was due to or a 
consequence of decubitus ulcers that was due to or a 
consequence of Parkinson's disease; other significant 
conditions contributing to death but not resulting in the 
underlying cause of death was malnutrition.

19.  The appellant's claim that the veteran's death was 
related to a disability of service origin was not accompanied 
by any medical evidence supporting this allegation.

20.  The appellant's claim of service connection for the 
cause of death is not plausible.

21.  The veteran did not die of a service-connected 
disability and was not found to have been totally and 
permanently disabled due to service connected disability at 
the time of his death to establish entitlement to DEA under 
38 U.S.C.A. Chapter 35.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss, for purposes of accrued benefits, is 
not well grounded.  38 U.S.C.A. §§ 5107(a), 5121(a) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.1000(a) (1995).

2.  The claim of entitlement to service connection for 
Parkinson's disease or any other organic brain dysfunction, 
for purposes of accrued benefits, is not well grounded.  
38 U.S.C.A. §§ 5107(a), 5121(a) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.1000(a) (1998).

3.  The criteria for an evaluation in excess of that 
currently assigned for left facial asymmetry due to blunt 
trauma, for purposes of accrued benefits, have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5121(a) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.1000(a) (1998), 4.1, 4.2, 4.10, and Part 4, 
Diagnostic Codes 7800 (1995).

4.  A 20 percent rating for the residuals of a fracture of 
the right little finger with restricted range of motion for 
the right ring and little fingers, for purposes of accrued 
benefits, is warranted.  38 U.S.C.A. §§ 1155, 5107, 5121(a) 
(West 1991& Supp. 1998); 38 C.F.R. §§ 3.1000(a) (1998), 4.1, 
4.2, 4.10, 4.40, 4.45, and Part 4, Diagnostic Codes 5151, 
5219, 5223 (1995).

5.  An evaluation of 20 percent for right epicondylitis, for 
purposes of accrued benefits, is warranted for the period 
from the veteran's May 4, 1992 VA examination.  38 U.S.C.A. 
§§ 1155, 5107, 5121(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.1000(a) (1998), Part 4, including 4.1, 4.2, 4.10, 4.20, 
4.40, 4.45, Diagnostic Codes 5024, 5206-5208, 5213 (1995).

6.  A 10 percent rating for right epicondylitis, for purposes 
of accrued benefits, is warranted for the period from the 
veteran's September 4, 1993 VA examination.  38 U.S.C.A. §§ 
1155, 5107, 5121(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.1000(a) (1998), Part 4, including 4.1, 4.2, 4.10, 4.20, 
4.40, 4.45, Diagnostic Codes 5024, 5206-5208, 5213 (1995).

7.  The criteria for an increased evaluation for the 
postoperative residuals of a tonsillectomy and adenoidectomy 
with multiple vocal chord polypectomies, for purposes of 
accrued benefits, have not been met.  38 U.S.C.A. §§ 1155, 
5107, 5121(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.1000(a) (1998), Part 4, including §§  4.1, 4.2, 4.10, 
4.20, Diagnostic Codes 6516, 6519 (as in effect in 1995).

8.  The criteria for an increased evaluation for a right heel 
spur, for purposes of accrued benefits, have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5121(a) (West 1991 & Supp. 1998);  
38 C.F.R. §§ 3.1000(a) (1998), Part 4, including §§ 4.1, 4.2, 
4.10, 4.40 and 4.45, Diagnostic Code 5284 (1995).

9.  The criteria for an evaluation in excess of 50 percent 
for anxiety neurosis, for purposes of accrued benefits, have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 5121(a) (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.1000(a) (1998), Part 4, 
including §§ 4.1, 4.2, 4.10, 4.129, 4.130, 4.132, Diagnostic 
Code 9400 (1995).

10.  The criteria for a total disability evaluation based on 
the inability to secure or follow a substantially gainful 
occupation, for purposes of accrued benefits, have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 5121(a) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.340, 3.1000(a) (1998), 4.16 (1995).

11.  The criteria for a special monthly compensation by 
reason of being in need of aid and attendance or by reason of 
being housebound, for purposes of accrued benefits have not 
been met.  38 U.S.C.A. §§ 1114, 5121 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.350, 3.352(a) (1995), 3.1000(a) (1998).  

12.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

13.  The eligibility criteria for establishing entitlement to 
educational benefits pursuant to 38 United States Code, 
Chapter 35 have not been met.  38 U.S.C.A. § 3501 (West 1991 
& Supp. 1998); 38 C.F.R. § 21.3021(a)(2) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The relevant facts are not in dispute and may be briefly 
summarized.  The death certificate indicates that the veteran 
died on June [redacted], 1995 from sepsis that was due to or a 
consequence of decubitus ulcers that was due to or a 
consequence of Parkinson's disease.  No other causes of death 
were listed.  However, malnutrition was listed as a 
significant condition that contributed to death but did not 
result in the underlying cause.  At the time of his death, 
the veteran was service-connected for anxiety neurosis, 
evaluated as 50 percent disabling; postoperative residuals of 
a tonsillectomy and adenoidectomy with multiple vocal cord 
polypectomies, evaluated as 30 percent disabling; left facial 
asymmetry due to blunt trauma, evaluated as 10 percent 
disabling; residuals of a fracture of the right little finger 
with restricted range of motion of the right ring and little 
fingers, evaluated as 10 percent disabling; a painful right 
heel spur, evaluated as 10 percent disabling; and right 
epicondylitis, evaluated as noncompensable.  The veteran died 
at the Conway Nursing Center, Conway, South Carolina.  No 
autopsy was performed.

The veteran's enlistment examination indicated that his ears, 
nose, throat, head, extremities, and neuropsychiatric 
condition were normal.  His hearing at 20 feet was 20 out of 
20 bilaterally.  Similar findings were made on examinations 
conducted in September 1945 and October 1947.  However, on 
Report of Medical Examination dated in September 1951, the 
veteran was noted to have had a thickened right ear drum and 
a healing perforated left eardrum.  He was also reported to 
have been treated for laryngitis and complaints of bilateral 
ankle pain.  His neurological system was normal.

In March 1953, the veteran was brought to the 109th Field 
Hospital by the military police (MPs).  Reportedly, while 
getting ready to receive a visit from his wife, he became 
very hyperactive, and the MPs were called in to control him.  
The veteran was admitted with several severe blows to the 
head.  There were several large lacerations of the scalp that 
bled profusely.  X-rays of the skull revealed no remarkable 
changes.  There was no evidence of injury in the frontal 
region.

The veteran was admitted for a psychiatric evaluation in 
January 1955.  He complained of harassment, pressure, and 
general injustice.  He dated the onset of the acuteness of 
his nervousness to March 1, 1953.  On this date, the veteran 
stated that he had a dissociative state and found himself in 
an Army hospital.  He said that he was preparing to meet his 
wife and children when he had his "blackout."  He indicated 
that someone called the MPs with the intention of 
hospitalizing him because of his dazed state.  He recalled 
that he became hostile and combative, and that he refused to 
go with the MPs.  Ultimately, the veteran said that he was 
subdued and beaten by the MPs.  He indicated that he was 
hospitalized for 10 days due to those injuries.  Since that 
time, he stated that he had developed pains in his head and 
right wrist and a stomach disorder.  On examination, his 
head, ears, throat, extremities, and neurological system were 
normal.  He was eventually discharged from the hospital with 
a diagnosis of anxiety reaction.

A July 1955 Intake Social History indicated that the veteran 
complained of worsening eyesight, an itchy scalp, and poor 
finger dexterity.  He said that he had difficulty 
manipulating two (2) fingers of his right hand.  He stated 
that three (3) fingers on his right hand were broken when he 
was beaten by MPs in March 1953.  The veteran added that he 
felt that he could no longer concentrate as well as he could 
previously.  An x-ray of his right hand taken in March 1955 
showed an old healed fracture of the 5th metacarpal, proximal 
end, with no involvement of the articular surface.  The 
remainder of the bones and joints appeared normal.

In March 1959, the veteran was seen for complaints of 
recurrent episodes of hoarseness and laryngitis.  A June 1959 
pharyngoscopy revealed chronic hypertrophic tonsillitis.  An 
indirect laryngoscopy revealed a bilateral medial vocal 
nodule.  The vocal cords were slightly hyperemic.  He 
underwent a tonsillectomy in October 1959.

The veteran was diagnosed as having an epicondylitis of the 
lateral epicondyle of the right elbow in June 1962.  One 
month later, he was evaluated for complaints of right heel 
pain.  He was diagnosed as having a chronic os calcaneal spur 
of the right foot.  

On Report of Medical Examination pending discharge, the 
veteran's head, face, ears, throat, upper extremities, lower 
extremities, neurological system, and psyche were found to be 
normal.  His history of having had a tonsillectomy, an os 
calcaneal spur of the right foot, and epicondylitis of the 
right elbow were referenced.  On the audiological evaluation, 
pure tone thresholds, in decibels, were as follows: (Note, 
the ASA units used at the time of examination have been 
converted to ISO units in effect currently.)




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20

20
LEFT
15
10
25

15

In September 1980, the veteran filed a claim for nonservice-
connected pension benefits.  In an attached statement dated 
in September 1980, John J. Erickson, M.D., reported that the 
veteran was status post subendocardial myocardial infarction.  
He stated that the veteran had been hospitalized in 1978, and 
that he had been having increasing angina since that time 
preventing him from doing even light work.  Dr. Erickson 
added that the veteran also had early congestive heart 
failure, a history of diabetes mellitus, and a cardiac murmur 
that was suggestive of a mitral valve problem.  The veteran's 
prognosis was guarded, and the physician was of the opinion 
that the veteran should be considered permanently disabled.

The veteran's claim for nonservice-connected pension benefits 
was denied in January 1981.  Although he was found to be 
unable to obtain and/or retain substantially gainful 
employment due to his heart condition, the RO found that the 
veteran's countable family income was excessive for pension 
benefits.

In June 1981, the veteran filed a claim for service 
connection for a throat condition, a nervous condition, 
hypertension, and the residuals of a head injury.  He 
indicated that he was beaten by MPs in March 1953, that his 
head and hand were injured, and that 100 stitches were 
required to close his head wounds.  The veteran stated that 
he was treated for a nervous breakdown in 1955, and that he 
underwent a throat operation in 1959.  He gave a history of 
having had two throat operations in 1976 and heart attacks in 
May 1978 and August 1978.  He complained of continued 
numbness of the face, head pains, and recurrent laryngitis.

By a rating action dated in August 1981, the veteran's claims 
for service connection were denied.  The RO found that the 
service medical records contained no findings pertaining to a 
head injury, a throat condition, a nervous condition, or 
hypertension.  The veteran appealed this rating decision in 
February 1982.

The veteran was afforded a personal hearing at the RO in June 
1982.  Significantly, he discussed the events related to his 
head injury.  He stated that he was beaten by the MPs in 
1953.  He indicated that he did not know why he was beaten.  
He said that he received 121 stitches in his head, and that 
he had a "cave in" from the Billy clubs.  He recalled being 
hospitalized for more than a month.  Since that attack, the 
veteran asserted that he had suffered from tremendous 
headaches, a sensitive scalp, numbness of the left side of 
his face, right hand pain, and photosensitivity.  He made no 
reference to having been diagnosed as having bilateral 
hearing loss, Parkinson's disease, or any type of organic 
brain dysfunction.

In March 1983, the Board Remanded the matter for additional 
evidentiary development.  

The veteran was afforded a VA general medical examination in 
May 1983.  Since having been beaten by MPs in 1953, he stated 
that he had difficulty "remembering things" and frequent 
frontal headaches.  He also complained of occasional 
seizures, and that he was unable to comb his hair.  He gave a 
history of treatment for a nervous condition, hypertension, a 
throat condition, and heart attacks in May 1978 and September 
1978.  Despite having had throat operations in service and 
post-service, he maintained that he continued to experience 
voice problems (recurrent hoarseness and laryngitis).  His 
head was normocephalic.  His face was symmetrical.  His mouth 
was well kept without lesions.  His throat was quiet.  
Tonsils were surgically absent.  The veteran's tympanic 
membranes were intact.  There was no inflammation or 
discharge.  No hearing loss was noted.  Pupils were equal and 
reactive to light and accommodation.  All major joints had 
normal range of motion and function.  Neurological 
examination was essentially normal.  

The veteran also underwent a separate VA psychiatric 
examination in May 1983.  No significant psychiatric 
symptomatology was noted.

By a rating action dated in June 1983, service connection for 
the postoperative residuals of a tonsillectomy and 
adenoidectomy with vocal cord polypectomy was granted.  A 
noncompensable evaluation was assigned.  The RO found that a 
higher evaluation was not warranted because there were no 
signs of catarrhal inflammation of the vocal cords.  The 
remaining issues of service connection for a nervous 
condition, hypertension, and the residuals of a head injury 
were denied.

Medical records from the Charleston VA Medical Center (VAMC) 
dated from February 1977 to April 1983 were associated with 
the claims folder.  Those records show that the veteran was 
followed for complaints of throat pain and hoarseness, 
dysphagia, nervousness, diabetes mellitus, frequent angina, 
dementia, and memory loss.  The veteran underwent direct 
laryngoscopes in February 1977, August 1977, and May 1982.  

In May 1980, the veteran was evaluated for complaints of loss 
of recent memory.  He stated that he could not remember 
recent conversations held with his wife or where specific 
items were located in his house.  He stated that his various 
symptoms started after he had two (2) myocardial infarctions 
in 1978.  He denied depressive symptoms.  Following a mental 
status examination, the impression was rule-out organic brain 
syndrome versus pseudo organic brain syndrome.  An October 
1982 treatment note indicated that the veteran complained of 
memory loss since at least 1962, blurry vision, and a dry 
throat.  Following a physical examination, the assessment was 
anxiety.

In August 1983, the veteran was granted a 10 percent 
disability rating for service-connected postoperative 
residuals of a tonsillectomy and adenoidectomy with vocal 
cord polypectomies.

Following a January 1984 Board Remand, the veteran was 
afforded VA psychiatric examinations in March 1984 and 
September 1984.  The overall impression was that the veteran 
could be suffering from post-traumatic stress disorder 
(PTSD), but that additional evidence was needed in order to 
make that diagnosis with any certainty.

Service connection for psychoneurosis was granted by the 
Board in May 1985.  By a rating action dated in June 1985, a 
30 percent disability was assigned for anxiety neurosis.

Medical records from the Charleston VAMC dated from January 
1984 to May 1986 were associated with the claims folder.  
Those records show that the veteran received routine 
evaluations and treatment for, but not limited to, increased 
anxiety, increased hoarseness and laryngitis, and coronary 
artery disease.  Notably, the veteran was referred to the 
mental health clinic in March 1985 for complaints of memory 
deficit and PTSD.  He reported that he had been experiencing 
problems with remembering things since undergoing a coronary 
artery bypass graft in March 1984.  However, the examiner 
noted that the record showed similar complaints prior to the 
surgery.  In addition to memory problems, the veteran stated 
that he suffered from frequent nightmares with wartime 
themes.  He also indicated that he experienced intrusive 
memories of an incident where he killed 14 Korean soldiers.  
Following a mental status examination, he was diagnosed as 
having PTSD and agoraphobia.

Considering the aforementioned VA medical records and the 
findings of VA psychiatric and otolaryngology examinations 
conducted in November 1986, the veteran was awarded increased 
evaluations of his service-connected disabilities in a 
January 1987 rating decision.  Specifically, he was assigned 
a 50 percent disability evaluation for anxiety neurosis and a 
30 percent disability evaluation for the postoperative 
residuals of a tonsillectomy and adenoidectomy and multiple 
vocal cord polypectomies.  The RO found that the symptoms of 
the veteran's service-connected psychiatric disorder could 
not be separated from his dementia.  Similarly, the RO 
determined that it was unable to separate hoarseness due to 
laryngeal polypectomies versus functional hoarseness.  

In December 1987, the veteran filed a claim for an increased 
evaluation of his service-connected disabilities.  He 
indicated that he continued to receive treatment through the 
Charleston VAMC.  

Medical records from the Charleston VAMC dated from March 
1987 to November 1987 were associated with the claims folder.  
In October 1987, the veteran was seen by the neurological 
clinic.  He complained of right arm jerking for the past 
three (3) months and decreased memory since 1983.  The 
examiner noted that the veteran had been examined for 
dementia in February 1987, and that a CT of the head had 
shown atrophy with focal lesions and an EEG had been slightly 
abnormal.  Following a neurological examination, the veteran 
was diagnosed as having Parkinson's disease, weakness of the 
10th cranial nerve, and dementia.

The veteran was admitted for further evaluation in October 
1987.  He was noted to be status post coronary artery disease 
with myocardial infarctions in 1978 and a coronary artery 
bypass graft operation in 1984.  He presented with a several 
week history of increasingly weak voice, dysphagia, blurred 
vision, and right-sided tremor and jerking.  On physical 
examination, his skull had a small depression in the parietal 
area from an old trauma.  Strength and bulk were five (5) out 
of five (5) in both the upper and lower extremities.  His 
pupils were equal and reactive to light.  Cranial nerves II 
through XII were intact grossly.  However, his face was 
slightly asymmetrical.  There was some muscle atrophy on the 
left.  The examiner noted that the veteran was status post 
excision on the left cheek of a small tumor.  There was a 
slight mild droop of the mouth on the right but movements 
bilaterally were normal and symmetrical.  The examiner was 
unable to get a reliable exam with hot and cold testing and 
pinprick on the face.  Hearing was intact.  The veteran was 
unable to do Serial 7's past 93.  A right-sided hand tremor 
was noted to increase when he was asked to do cognitive tasks 
that increased anxiety.  The discharge diagnoses were 
dementia, generalized anxiety disorder, coronary artery 
disease, old myocardial infarctions, dysphagia, and tremors.

An undated Report of Contact indicated that the National 
Personnel Records Center (NPRC) had discovered additional 
service medical records.  The RO indicated those records were 
to be forwarded for proper review.  A subsequent RO notation 
dated in September 1988 indicated that the additional records 
established that the veteran was beaten by the police in 
service.

In October 1988, the veteran was afforded a VA orthopedic 
examination.  He complained of severe headaches since having 
been beaten by some MPs in service.  He said that he had 
noticed a decreased ability to move the left side of his face 
and decreased muscle tone in his left cheek.  He stated that 
he was status post biopsy of his right wrist and some tissue 
in his left cheek.  The veteran indicated that he sustained a 
right hand fracture and had had right elbow pain in service.  
He complained of hand pain and weakness but denied any 
problems with his elbow.  He added that he was also diagnosed 
as having a heel spur in service, and that he still 
experienced some pain on weight bearing.  He gave a history 
of having had a coronary artery bypass graft in 1984 and of 
suffering from Parkinson's disease.

On physical examination, the veteran had obvious decreased 
neurologic function to his left face.  He had gross atrophy 
over his left maxilla.  He had a small scar from his previous 
biopsy in this area.  Extraocular movements were equal 
bilaterally.  There was full range of motion of his neck.  
There were obvious multiple scars over the occiput of his 
head.  Examination of the right heel revealed pain with 
tenderness on palpation of the calcaneus.  The veteran did 
have callus of the 5th and 4th metacarpal bases.  There was a 
slightly decreased range of motion of the 4th and 5th fingers.  
Those fingers could not reach the palm.  His right elbow was 
within normal limits.  No pain was noted.  X-rays of the 
right hand revealed healed fractures of the proximal base of 
the 5th metacarpal with slight palmar angulation.  The 
impression was status post trauma to the head with 
questionable left face residuals, status post fracture of the 
right hand, status post right plantar fasciotomy to foot, and 
status post right elbow epicondylitis.

The veteran was also afforded a VA neurological examination 
in October 1988.  He complained of numbness in the left face 
and right hand since an in service head trauma.  The symptoms 
were not progressive.  He also maintained that he suffered 
from altered vision, a right hand tremor, numbness in the 
left lower leg, and difficulty swallowing.  He denied any 
history of cerebrovascular accident.  The veteran's wife 
stated that she had noticed a "shrinkage" of his left face 
since his head trauma in 1953.  He was alert and oriented 
times three (3).  He had poor eye contact.  He talked in a 
whisper.  There was no difference to pinprick or light touch 
on either side of his face.  The veteran did have a one (1) 
centimeter surgical lesion in his left middle cheek.  The 
rest of his cranial nerves were intact.  Deep tendon reflexes 
were symmetric.  He had decreased light touch sensation in a 
glove pattern in his right hand.  He had decreased pinprick 
sensation in the lower left extremity.  He had decreased 
vibratory sensation in the left upper and lower extremities.  
While he appeared to have facial asymmetry, the examiner 
noted that the veteran had a symmetric smile.  The examiner's 
impression was that the sensory findings did not conform to 
any known neuroanatomy.  The examiner suspected that the 
complaints could have been secondary to generalized anxiety.

By a rating decision dated in November 1988, service 
connection was granted for left facial asymmetry due to blunt 
trauma, the residual of a fracture of the right little finger 
with restricted range of motion of the ring and little 
finger, and a painful right heel spur.  Each disability was 
evaluated as 10 percent disabling.  The veteran was also 
granted service connection for right epicondylitis and 
assigned a noncompensable disability evaluation.  Noting that 
the veteran had been diagnosed as having Parkinson's disease, 
the RO held that it did not have sufficient evidence to 
service connect that disability as being secondary to the 
veteran's head trauma.  The veteran's combined disability 
rating was 80 percent.  Thereafter, in a November 1988 
administrative decision, the effective date for the grant of 
service connection for left facial asymmetry due to blunt 
trauma and the residuals of a fracture of the right little 
finger with restricted range of motion of the ring and little 
finger was made retroactive to June 1981.  The RO determined 
that this was the date when the veteran's claim for those 
disabilities was initially filed.

The veteran filed a notice of disagreement in August 1989.  
He argued that the 10 percent disability evaluations assigned 
his left facial asymmetry due to blunt trauma, the residual 
of a fracture of the right little finger with restricted 
range of motion for the ring and little finger, and a painful 
right heel spur were inadequate.  He said that higher 
evaluations were warranted.  He asked that he be afforded a 
personal hearing.  In that respect, the veteran stated that 
his speech was bad because he had had two (2) strokes, and 
that his wife would assist him during the hearing.

The veteran was furnished a Statement of the Case in December 
1989.  That same month, he filed a substantive appeal.  
Therein, he indicated that wished to have his service-
connected anxiety neurosis and vocal cord disability 
reevaluated.  He further alleged that he suffered from 
traumatic brain disease.

In statements received in February 1990, the veteran 
attributed many of his problems to the beating he received in 
service.  Since the beating, he stated that he had been 
suffering from recurrent head pain, and that the left side of 
his face had been shrinking.  He said that his memory was 
terrible.  He argued that he could no longer carry on a 
conversation, read a newspaper, or dial a telephone.  The 
veteran maintained that he had been diagnosed as having 
Parkinson's disease by a neurologist.  He also asserted that 
Parkinson's disease was a brain disorder caused by his 
beating.

In November 1991, the veteran was afforded a personal hearing 
before members of the Board in Washington, DC.  As he was 
unable to speak with any type of volume, and the appellant 
testified on the veteran's behalf.  She argued that a 20 
percent disability evaluation was warranted for limitation of 
motion of the 4th and 5th fingers of the right hand.  She also 
indicated that the veteran complained of pain in his fingers 
and difficulty with gripping objects.  She stated that the 
veteran should have been afforded a more comprehensive VA 
medical examination.  Similarly, the appellant averred that 
the VA examiner failed to perform range of motion studies 
with regard to his right elbow epicondylitis.  As such, she 
contended that the October 1988 orthopedic examination was 
inadequate for rating purposes.  She stated that the veteran 
suffered from occasional right elbow pain and stiffness.  She 
said that he rubbed his elbow often, and that cold and/or 
rainy weather aggravated the condition.  She added that he 
was unable to raise his arm above his head.  She reported 
that he did not suffer from elbow swelling. 

With regard to his left face asymmetry, the appellant 
recalled specific details pertaining to the veteran's 
inservice beating.  She said that he had three (3) large open 
wounds, one (1) was on the top left side of his head and two 
(2) extended backwards from the left front portion of the 
head.  She stated that the veteran also had several smaller 
lacerations.  During his recovery, the appellant remembered 
the veteran complaining of headaches, blurred vision, and 
occasional dizziness.  She asserted that he still suffered 
from headaches and vision problems.  She noted that his scalp 
and left cheek area still remained sensitive.  She stated 
that the muscles on the side of his face had deteriorated.  
In support of the claim, she submitted copies of three (3) 
photographs that depicted an indentation in the veteran's 
left middle cheek.

The appellant indicated that the veteran also suffered from a 
memory problem.  In that respect, she stated that he had been 
variously diagnosed as having dementia, pseudodementia, and 
Parkinson's disease.  She testified that the veteran started 
having problems with his memory in 1978, when he experienced 
his first heart problem.  She could not recall him having any 
problem with his memory prior to 1978.  However, the 
veteran's representative pointed out that references to 
memory loss, headaches, and blurred vision were contained in 
the service medical records.  In addition to Parkinson's 
disease, the appellant stated that a CT scan performed in 
January 1989 had revealed the presence of an old 
cerebrovascular accident.  To that extent, the representative 
posited that the symptoms caused by Parkinson's disease and a 
cerebrovascular accident were similar to those resulting from 
brain trauma.  Further, noting that the veteran complained of 
some of those symptoms following his in service head trauma, 
he argued that the evidence of record clearly established 
that the veteran's current organic brain dysfunction and/or 
Parkinson's disease was etiologically related to that 
beating.

The appellant submitted copies of medical records from the 
Charleston VAMC dated from October 1987 to October 1991.  
Significantly, an October 1987 treatment note indicated that 
the veteran was admitted with complaints of memory loss, a 
hoarse voice, and fine trembling of the right hand.  His 
history of having had an irregular CT scan and EEG and being 
diagnosed as having dementia were referenced.  His problems 
with memory were noted to have started in 1983.  

A neuropsychiatric examination was performed in October 1987.  
Tests showed cognitive deficits in the area of cognitive 
flexibility and psychomotor processes.  The veteran also 
exhibited slowed speech.  At times, his affect was anxious 
with pressured speech.  His mood was disturbed.  Speech was 
unremarkable in tone.  He denied auditory and visual 
hallucinations, delusions, ideas of reference, and homicidal 
or suicidal ideation.  He appeared overly preoccupied with 
mental functioning.  The diagnosis was generalized anxiety 
and dementia.  His Global Assessment of Functioning (GAF) was 
60.  The examiner noted that the veteran was able to improve 
his overall performance when he was not anxious.  In that 
regard, the examiner opined that the veteran's decrease in 
organizational functions and memory could be due to frontal 
lobe impairment and an anxiety disorder.  The veteran was 
noted to have a documented history of dementia, head trauma, 
coronary artery disease, and myocardial infarctions.

In January 1989, the veteran was once again admitted for 
complaints of aphasia, hoarseness, dementia, and depression.  
He was noted to be slow to respond to questions.  He seemed 
apathetic, very depressed, lethargic, and slow to respond to 
commands.  He also had a right facial droop.  A CT of the 
head revealed a low density in the left frontal lobe which 
was subcortical in location.  There was some degree of 
negative mass effect, suggesting an old infarct.  Cerebral 
atrophy was also noted.  The impression was probable old left 
frontal subcortical infarct.  The discharge diagnoses were 
chronic dementia with pseudo-dementia and increasing 
depression and an old cerebrovascular accident.  

Subsequent treatment records show that the veteran continued 
to experience anxiety, right hand tremors, depression, and 
difficulty with speech.  An October 1989 neurological 
consultation report indicated that the veteran was diagnosed 
as having Parkinson's disease in addition to his other 
cognitive problems.  However, questions as to whether the 
veteran's neurological impairments truly represented 
Parkinson's disease were raised in succeeding medical 
records.

The veteran's complaints of speaking in a whispering voice 
were addressed by the ears, nose, and throat clinic in 
October 1989.  His history of Parkinson's disease, a left-
sided cerebrovascular accident, and surgery for true vocal 
cord polyps were referenced.  Cranial nerves II through XII 
were intact.  Fasciculation of tongue was consistent with 
upper motor neuron disease.  True vocal cords were clear.  
There were no polyps.  While both cords moved sluggishly, 
there was no paresis.  The impression was that the veteran's 
voice disorder was a reflection of cortical dysfunction.  The 
examiner stated that there was no evidence of peripheral 
nerve lesions or endolaryngeal abnormality.

In December 1991, the Board remanded the matter for 
additional development.  The RO was ordered to schedule the 
veteran for VA orthopedic, otolaryngology, neurological, and 
psychiatric examinations.  Further, the Board found that the 
veteran's claims for an increased evaluation of his service-
connected postoperative residuals of a tonsillectomy and 
adenoidectomy with multiple vocal cord polypectomies and 
service connection for a central nervous system were 
inextricably intertwined with the issues on appeal.  The RO 
was told to adjudicate those issues prior to returning the 
matter to the Board. 

The veteran was afforded a VA examination for Housebound 
Status or Permanent Need for Regular Aid and Attendance in 
January 1992.  He complained that he was unable to take care 
of himself.  He was unable to dress or undress due to 
tremors.  The ranges of motion of his spine, trunk, and neck 
were poor.  His gait was clumsy and awkward due to 
Parkinson's disease.  He was unable to walk without 
assistance.  The veteran was noted to have a history of 
coronary artery disease and status post cerebrovascular 
accident.  The diagnoses were coronary artery disease, 
diabetes mellitus, dementia, cerebrovascular accident, and 
Parkinson's disease.  The examiner concluded that the veteran 
required the daily personal health care services of a skilled 
provider without which he would require hospital, nursing 
home or other institutional care.

VA medical records from the Charleston VAMC dated from 
January 1989 to October 1991 were associated with the claims 
folder.  Significantly, an October 1991 treatment note 
indicated that the veteran had been assessed as having end 
stage Parkinson's disease and increased dementia.  Again, 
there were no findings that associated the Parkinson's 
disease with the veteran's military service.

The veteran was afforded a series of VA examinations in May 
1992.  A hand examination was accomplished on May 4, 1992.  
His history of having broken his hand in service and 
suffering a cerebrovascular accident was discussed during the 
examination.  He was unable to extend his right upper 
extremity to zero (0) degrees.  He was able to flex his right 
arm to about 95 degrees with no significant strength.  
Flexion of the wrist, as well as the ulnar and radial 
deviations, was almost nonexistent.  There was marked 
intrinsic wasting of the right hand with prominent 
metacarpals.  The hypothenar eminence was completely absent.  
While there was positive intrinsic tightness, the joints were 
still supple.  The veteran was unable to flex down the right 
hand little finger to within two (2) inches of the median or 
distal crease of the palm.  The impression was status post 
stroke with a prior injury to the right hand.  It was noted 
that the only significant motion came from the right 
shoulder.  The examiner concluded that the veteran's right 
hand and elbow were essentially functionless.

The veteran was also afforded a VA psychiatric examination.  
He stated that he spent his time taking naps and sitting 
around.  He said that he watched some television, but that he 
was unable to read due to poor eyesight.  He remarked that he 
became confused easily, and that he required help to dress, 
undress, and eat.  He also indicated that he had difficulties 
communicating.  The veteran was neatly dressed and pleasant.  
His wife said that she had been told that the veteran's 
"voice business" was more from Parkinsonism, which began in 
1989 with his dragging his feet and miniscule writing.  She 
said that he had been whispering for a year-and-a-half.  She 
added that he used to suffer from frequent nightmares.  
However, after several years of medications and adjustments, 
he had fewer nightmares with better sleep.  The appellant 
added that the veteran suffered from recurrent depression.  
She stated that he would have a crying spell every once in a 
while.  The impression was dementia, type unknown.  The 
examiner remarked that there was a suggestion of trauma, 
cerebrovascular accident, and Parkinsonism.

Next, the veteran underwent a VA pulmonary examination.  He 
had the characteristic masked facies of Parkinson's disease.  
He also had some scarring on his cranium of the left side and 
significant left facial asymmetry.  His nasal mucosa was 
benign.  His oropharynx was without abnormality.  His trachea 
was midline.  His lungs were essentially clear with the 
exception of crackles at bilateral bases.  The assessments 
were Parkinson's disease and a history of a paralyzed vocal 
cord.  The examiner said that the veteran's degree of medical 
impairment was severe based primarily on his Parkinson's 
disease.  However, noting that he had a history of a 
paralyzed vocal cord, the examiner recommended that the 
veteran undergo a bronchoscopy as well as some pulmonary 
function tests.

Finally, the veteran was afforded a VA neurological 
examination.  He was noted to have had a history of head 
trauma in service, two (2) heart attacks in 1978, heart 
surgery in 1984, a possible cerebrovascular accident in 1986, 
the development of a right hand tremor in 1987, and a 
diagnosis of Parkinson's disease in 1989.  Following physical 
and mental status examinations, the veteran was diagnosed as 
having Parkinson's syndrome along with dementia.  The 
examiner opined that the "most likely etiology" was 
cerebrovascular disease.  The examiner stated that the 
veteran's condition fitted the "designation of multi-infarct 
dementia."  He said that there was "no evidence" that the 
veteran had post-traumatic Parkinson's disease.  He indicated 
that the theories extolling a relationship between 
Parkinson's disease and trauma had yet to been confirmed.  
The examiner further remarked that peripheral vascular 
disease also affected cerebral functioning.

In July 1992, the RO denied evaluations in excess of those 
assigned for the veteran's service-connected left facial 
asymmetry, right finger disability, and right epicondylitis.  
The RO found that the veteran's inability to his move his 
right hand and elbow and significant left facial asymmetry 
was due to his nonservice-connected Parkinson's disease and 
status post cerebrovascular accident.  He was furnished a 
supplemental statement of the case dated that same month.

In February 1993, the veteran was afforded another personal 
hearing before members of the Board.  Again, the appellant 
testified on his behalf due to his impaired cognitive ability 
and speech and difficulty hearing.  She stated that the 
veteran's worst service-connected disability was his 
inability to carry on a conversation.  In that regard, she 
asserted that the veteran's May 1992 VA examinations failed 
to adequately consider this disability.  She indicated that 
the veteran worked in the construction industry until 1978.  
She stated that he was forced to retire because he had had 
two (2) heart attacks.  The appellant said that the veteran 
never truly recovered from his heart attacks.  She added that 
he also suffered a stroke a few years after undergoing open 
heart surgery.  However, she noted that his problems with 
understanding and speaking started prior to his stroke.  She 
further opined that the veteran's cognitive problems were 
separate from his heart problems.  She indicated that the 
veteran had been diagnosed as having Alzheimer's disease 
along with his other cognitive disabilities.  In addition to 
the issues addressed at the hearing, the veteran's 
representative asked that the Board also consider the issues 
of a total disability evaluation based upon individual 
unemployability, special monthly compensation, service 
connection for hearing loss, and service connection for an 
organic brain disorder, to include Parkinson's disease.

The matter was Remanded again by the Board in May 1993.  The 
Board determined that a decision on the issues on appeal 
could not be rendered because comprehensive VA examinations 
were needed.  Noting that the veteran was a recipient of 
Social Security disability benefits, the RO was also 
instructed to obtain copies of the records used by the Social 
Security Administration in rendering that decision.  
Additionally, the Board told the RO to adjudicate the issues 
of service connection for hearing loss and organic brain 
dysfunction, entitlement to a total disability evaluation 
based upon individual unemployability, and entitlement to 
special monthly compensation based on the need for aid and 
attendance.

Medical records from the Charleston VAMC dated from December 
1989 to May 1993 show that the veteran received routine 
treatment for complaints related to his Parkinson's disease 
and residuals of a cerebrovascular accident.  He was reported 
to be suffering from increased tremors, an inability to 
communicate, and generalized anxiety.  His Parkinson's 
disease and dementia in essence were shown to be slowly 
worsening.  Significantly, an April 1990 treatment note 
indicated that the veteran's inability to talk was due to his 
Parkinson's disease and status post cerebrovascular accident.

Treatment notes from the mental health and neurological 
clinic dated in April 1992 indicated that the veteran was no 
longer able to feed, dress, or wash himself because of his 
tremors.  He complained that he was unable to remember 
things, and that he could only speak in a whispered voice.  
His wife stated that he occasionally displayed symptoms of 
depression.  The impressions were major depressive disorder, 
Parkinson's disease, and senile dementia of Alzheimer's type.  
The psychiatric examiner indicated that the magnitude of the 
veteran's dementia rendered a master treatment plan 
meaningless.  

In June 1992, the veteran was evaluated for complaints of an 
infected right foot.  He indicated that he had been suffering 
from pain in his arch, toes, and metatarsophalangeal joints.  
He was noted to have a history of diabetes and chronic edema 
since a coronary artery bypass graft.  There was plus two (2) 
pitting edema of the right lower extremity.  There was 
positive erythema and warmth.  Pulses were plus one (1).  The 
foot was nontender.  The diagnosis was foot pain.

A treatment report from the mental health clinic dated in 
November 1992 indicated that the veteran's energy and 
appetite were decreased.  He stated that he had frequent 
illusions, usually animals transforming from inanimate 
objects.  The impression was PTSD, organic dementia, and 
depression.  In May 1993, the neurology clinic expressed the 
opinion that the veteran's hallucinations were probably a 
side effect of the medication used to treat his Parkinson's 
disease.

Another battery of VA examinations was conducted in August 
1993.  This included affording the veteran a VA audiological 
examination.  At that time, the appellant reported that the 
veteran's hearing loss was first noticed in 1991.  Tinnitus 
was neither confirmed not denied.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

40
50
65
75
LEFT

35
45
50
70

His average decibel loss was 58 in his right ear and 50 in 
his left ear.  The examiner was unable to perform a speech 
recognition test.  The diagnosis was mild sloping to severe 
right ear sensorineural hearing loss and mild sloping to 
moderately severe sensorineural hearing loss of the left ear.

That same month, the veteran was afforded a VA scars 
examination.  He had a wound occurring in the frontoparietal 
area that was approximately 1.5 inches in length.  There were 
two wounds posterior to that wound.  One of those was in the 
parieto-occipital area which measured 1 inch in length.  The 
other wound was in the left cranium area and measured 1.25 
inches in length.  The examiner stated that all of the scars 
were fine, well-healed, nontender, and alopecic.  No obvious 
skin irritation was noted.  There was also an indentation in 
his left cheek that was 1 by 1 centimeters in size and dented 
significantly with subsequent facial asymmetry.  The area was 
nontender and soft.  There was no obvious keloid formation or 
hyperpigmentation noted.  When the veteran smiled, there was 
increased retraction of the left corner of the mouth.  The 
veteran's wife stated that the indentation occurred in 1956, 
and that the scalp scars were incurred in 1953.

The veteran was next afforded a VA nose and throat 
examination.  The appellant indicated that he suffered from 
rhinorrhea, chronic sialorrhea, and near aphonia with 
essentially inaudible breathy voice.  Typical Parkinsonian 
facial expression with severe bradykinesia was demonstrated.  
The veteran's oral cavity, oropharynx, and nares were 
unremarkable.  His vocal cords were symmetrical and moved but 
did not meet in the midline on abduction.  He had a very weak 
cough.  His speech was unintelligible, barely audible, and 
quite breathy.  He had mild drooling during the examination.  
Pulmonary function tests were performed.  The examiner stated 
that the veteran's advanced Parkinson's disease was primarily 
responsible for his inability to control his normal nasal and 
oral secretions.  

The veteran's August 1993 VA examinations also included a VA 
peripheral neurology examination.  He was reported to have 
had a 14 year history of diabetes mellitus.  His wife 
indicated that the veteran had been complaining of burning 
and pain in his feet for months.  Following a physical 
examination and an EMG, the veteran was diagnosed as having 
probable diabetic peripheral neuropathy.  There were no 
findings pertaining to the etiology of his diabetes mellitus.

In September 1993, the veteran was afforded a VA orthopedic 
examination.  The range of motion of his right elbow was from 
40 to 115 degrees.  He had no active range of motion.  All 
motion was recorded in passive movements.  He had passive 
supination and pronation of the forearm to 70 degrees of 
pronation and 60 degrees of supination.  He did have some 
tenderness over the origin of the extensor carpi radialis 
brevis in the proximal forearm.  There were no signs of 
muscular atrophy of the elbow.  The veteran was diagnosed as 
having flexion contracture of the right elbow.

An examination of the right hand revealed obvious interosseus 
wasting.  The veteran had full metacarpophalangeal extension 
with 85 degrees of flexion.  The proximal interphalangeal 
joints lacked 10 degrees of full flexion.  With the 
metacarpophalangeal joints extended, flexion was to 100 
degrees.  At the distal interphalangeal joints, he lacked 
about 10 degrees of full extension with the 
metacarpophalangeal joints extended.  However, he got full 
extension with the metacarpophalangeal joints flexed.  His 
flexion was to 70 degrees.  His grip strength was equal 
bilaterally.  X-rays demonstrated some mild old deformity of 
the fifth metacarpal.  This had an appearance of an old 
healed fracture with some osteophytic arthritic changes at 
the base.  Vascular calcifications were seen in the forearm.  
The diagnosis was intrinsic tightness of the right hand; rule 
out peripheral neuropathy of the upper extremities.

With regard to the veteran's right foot, there was plus one 
(1) edema and decreased hair distribution.  Pulses were non-
palpable.  There was some tenderness above the origin of the 
short toe flexors on the sole of the foot.  There were no 
fixed deformities.  His range of motion was zero (0) degrees 
of dorsiflexion to about 45 degrees of plantar flexion.  
Eversion and inversion were five (5) degrees.  X-rays showed 
plantar and Achilles tendon spurs, more prominent on the 
right.  The bones were otherwise intact without evidence of 
fracture, subluxation, or dislocation.  The vessels of the 
foot were markedly calcified down through the level of the 
dorsalis pedis and posterior tibial artery.  The impression 
was plantar fasciitis of the right foot.  The examiner 
indicated that it was very difficult to assess the true 
impairment of the veteran's injuries because of his mental 
status.  The examiner added that the veteran was essentially 
non-communicative on exam, and that a large portion of the 
exam could not be performed because of his mental status.

The veteran was also afforded a VA psychiatric examination in 
September 1993.  He was reported to have been treated for 
psychiatric problems in service and post-service.  His 
history of head trauma, myocardial infarctions, and a 
cerebrovascular accident was discussed at length.  The 
appellant stated that the veteran continued to suffer from 
nightmares and intrusive memories related to his combat 
experiences in Korea.  She said that he had no activities 
except for watching television.  She reported that the 
veteran started to have trouble thinking after having had his 
myocardial infarction.  In that regard, the examiner noted 
that there was some question as to whether the veteran had an 
anoxic event causing some contribution to his dementia.  The 
appellant detailed the life function skills that the veteran 
was no longer able to perform on his own.  Objectively, the 
veteran was oriented to person, place, and date.  He spoke in 
a whisper.  His affect was flat, although he occasionally 
looked frustrated and on the edge of tears.  His mood was 
sad.  His thought content was remarkable for difficulty with 
word finding.  Due to his pervasive cognitive difficulties, 
the veteran was unable to perform memory oriented tests.  His 
insight was poor.  

The diagnoses were dementia (multi-factorial), PTSD, and 
organic defective disorder.  The examiner said that the 
veteran was overall incapacitated by his combined diagnoses.  
The examiner stated that the veteran continued to have 
difficulty with anxiety symptoms related to his combat 
duties, and that he suffered from nightmares and intrusive 
thoughts due to the same.  He was noted to have no social 
activities and to be totally dependent on his wife.  The 
veteran was also reported to have a history of Parkinson's 
disease, which may have also played a part in his dementia.  
The examiner opined that the etiology of the veteran's 
Parkinson's disease was unclear, but that the "most likely 
etiology" was a post-stroke or idiopathic Parkinson's 
disease.  In that regard, the examiner stated that it was 
"certainly difficult to relate his current dementia or 
Parkinson's disease to the beating episode in March of 
1953." 

In October 1993, the veteran submitted copies of the medical 
records considered by the Social Security Administration in 
its decision to grant him Social Security disability 
benefits.  These records were from the Charleston VAMC and 
detailed the treatment of his heart condition.  These records 
were considered previously by the VA.  

By a rating action dated in February 1994, service connection 
for hearing loss and Parkinson's disease or any organic brain 
dysfunction was denied.  The RO found that there was no 
evidence that established that those conditions were incurred 
in service or within any applicable one (1) year presumptive 
period.  Moreover, the RO indicated that the September 1993 
psychiatric examination report indicated that the veteran's 
Parkinson's disease was most likely related to his 
nonservice-connected stroke.  The veteran's claims for 
evaluations in excess of that assigned for his service-
connected disabilities, special monthly compensation for aid 
and attendance, and a total disability evaluation based upon 
individual unemployability were also denied.  Entitlement was 
established for special monthly pension based on the need for 
aid and attendance.  The veteran was apprised of this 
decision by letter and a supplemental statement of the case.

In March 1994, the veteran filed a notice of disagreement 
with the "other issues" that were not the subject of his 
original appeal.  However, in a statement received in April 
1994, he indicated that he wanted to withdraw his "request 
for aid and attendance."  In a letter dated in April 1994, 
the RO acknowledged the veteran's withdrawal of his claim for 
additional pension benefits based on the need for aid and 
attendance.  It was noted that it was more advantageous for 
him to accept the service connected compensation benefits as 
compensation was the greater benefit.  His substantive appeal 
to the additional issues was received in December 1994.

In September 1995, the appellant filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse.

Service connection for the cause of the veteran's death was 
denied in December 1995.  Noting that the veteran had died 
due to Parkinson's disease, and that he had been denied 
service connection for the disease during his lifetime, the 
RO held that there was no evidence to suggest that the cause 
of his death could be considered service-connected.  The 
appellant was informed of this decision by a letter dated in 
December 1995.  Therein, the RO indicated that her claim for 
accrued benefits had been disallowed because there were no 
amounts due and unpaid to the veteran at the time of his 
death.  

The appellant filed a notice of disagreement in May 1996.  
She also expressed a concern that the rating action did not 
specifically address her claim for accrued benefits.

A Statement of the Case (SOC) was furnished to the appellant 
in May 1996.  The RO reiterated its findings as to why 
service connection for the cause of the veteran's death was 
denied.  The RO also indicated that no accrued benefits were 
shown by the evidence.  

In a statement received in July 1996, the appellant's 
representative argued that the veteran suffered trauma to the 
left fronto-temporal region of his head in 1953, and that 
said trauma caused permanent structural asymmetry.  He 
contended that the blunt injury to the veteran's head 
produced the immediate symptoms of an anxiety disorder and 
later his parkinsonian syndrome.  He indicated that the 
veteran's condition was analogous to Punch-Drunk 
Encephalopathy.  Further, the representative maintained that 
the symptoms attributed to the veteran's cerebrovascular 
accident did not manifest until his Parkinsonian symptoms 
emerged.  He averred that the evidence of record supported a 
grant of service connection for organic brain dysfunction due 
to head trauma and thereby service connection for the cause 
of the veteran's death.  

The representative attached a section from the Principles of 
Neurology, Fourth Edition entitled "Punch-Drunk 
Encephalopathy (Dementia Puglistica)."  The treatise defined 
Punch-Drunk Encephalopathy as the cumulative effect of 
repeated cerebral injuries observed in "boxers who had 
engaged in many contests over a long period of time."  The 
symptoms were said to include a state of forgetfulness, 
slowness of thinking and other signs of dementia, and 
dysarthric speech.  A parkinsonian syndrome and moderately 
disabling ataxia were also attributed to this condition.  The 
treatise further noted that the clinical syndrome had been 
found in some degree in 37 out of 224 professional boxers, 
and that about one-half of all professional boxers had CT 
changes.  The treatise contained no findings pertaining to 
the veteran or to whether Punch-Drunk Encephalopathy would 
result from a single instance of head trauma.

The Board Remanded the matter for due process consideration.  
The Board found that the RO failed to provide the appellant 
with all the criteria used at arriving at its decisions, and 
that it had also failed to adequately discuss how the 
applicable laws and regulations affected its decisions.  As 
such, the Board held that it would be fundamentally unfair to 
enter a final determination on the service connection, 
special monthly compensation, and rating issues for accrued 
benefit purposes.  The RO was also instructed to obtain the 
administrative decision relied upon in awarding the veteran 
Social Security disability benefits.

Copies of July 1980 and May 1986 Social Security 
Administration decisions were associated with the claims 
folder.  The July 1980 decision indicated that the veteran 
was found to be disabled due to ischemic heart disease.  A 
similar determination was made in the May 1996 decision.

The appellant was furnished a supplemental statement of the 
case (SSOC) in June 1998.  The RO determined that all of the 
issues on appeal remained denied.  The RO included the 
pertinent regulations and criteria used in each of its 
determinations.  The RO also articulated its rationale in the 
REASONS AND BASES section of the SSOC.

II.  Analysis

In General

n essence, the appellant contends that the veteran's death 
was due to his multiple service-connected disabilities.  She 
further argues she is entitled to any accrued benefits that 
were due the veteran because she is his legal widow and 
since, at the time of his death, he was entitled to service-
connected disability compensation.

The law and regulation governing claims for accrued benefits 
provides that, upon the death of a veteran, his lawful 
surviving spouse may be paid periodic monetary benefits to 
which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing rating decisions or other evidence that was 
on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.

Although the appellant's claims for accrued benefits that are 
at issue in this appeal are separate from the claims that the 
veteran filed prior to his death, the accrued benefits claims 
are "derivative of" those claims and, by statute, the 
appellant takes the veteran's claim as it stood on the date 
of his death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. 
Cir. 1996).  Furthermore, the United States Court of Appeals 
for the Federal Circuit recently concluded that, in order for 
a surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, No. 96-7041 
(Fed. Cir., Feb. 11, 1998).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Where a veteran served 90 days 
or more during a period of war and an organic disease of the 
nervous system (including Parkinson's disease and 
sensorineural hearing loss) becomes manifest to a degree of 
10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. § 3.307, 3.309 
(1998).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Veterans Appeals (Court), lay 
observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997).

I.  Bilateral Hearing Loss

There is evidence that the veteran suffered from a bilateral 
sensorineural hearing loss prior to his death.  Specifically, 
the August 1993 VA audiological examination report indicated 
that the veteran had a mild sloping to severe sensorineural 
hearing loss, and that his average decibel loss was 58 in his 
right ear and 50 in his left ear.  His speech recognition 
ability was undeterminable at that time.  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz are 26 decibels are greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Veterans Appeals held that 38 C.F.R. § 3.385 
does not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at the time of separation from service; 
instead, that regulation operates to establish when a 
measured hearing loss is a "disability" for which 
compensation may be paid, provided that the requirements for 
service connection are otherwise met.  See also, Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992) (in order for the 
appellant to establish service connection for hearing loss of 
his left ear, there must be not only a current disability, 
but also a determination of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service).  
The lack of a diagnosis of a hearing loss in the veteran's 
service medical records is not conclusive.  If there is 
evidence to support a medical link between events or 
disabilities incurred in service and a hearing loss, it would 
follow that the veteran incurred a disability in service.

Here, the appellant has submitted no competent medical 
evidence to establish a nexus between the veteran's bilateral 
hearing loss and his military service (See Caluza) or any 
hearing loss disability and complaints of hearing loss post-
service.  See Savage.  In that regard, the Board notes that 
the appellant reported that the veteran's hearing loss was 
not noticed until 1991, nearly 30 years post-service.  In any 
case, the appellant's lay opinion as to etiology does not 
constitute probative evidence sufficient to connect the 
veteran's hearing loss disability with service.  When the 
question involved does not lie within the range of common 
experience or common knowledge, but requires special 
experience or special knowledge, then the opinion of a 
witness skilled in the particular science, art, or trade is 
needed to establish a well grounded claim.  See Espiritu.  
Thus, as the appellant has failed to present evidence of a 
plausible claim for entitlement to service connection for 
bilateral hearing loss, that claim must be denied.

II.  Parkinson's Disease

Similarly, there remains no medical evidence to establish a 
causal link between the veteran's military service and any 
organic brain dysfunction to include Parkinson's disease.  
The appellant has not offered any medical opinion that 
attributed the veteran's diagnosed Parkinson's disease or 
dementia to his military service.  In fact, the May 1992 VA 
neurological and September 1993 VA psychiatric examination 
reports indicated that there was no etiological relationship 
between the veteran's Parkinson's disease and/or dementia and 
his in service head trauma.  The appellant's opinion that the 
veteran's inservice history of head trauma caused his brain 
disorder does not meet this standard.  As indicated in 
Espiritu v. Derwinski, questions of medical diagnosis or 
causation require the expertise of a medical professional.  
Moreover, the Board observes that there is no evidence that 
the veteran exhibited any type of organic brain dysfunction 
in service.  Therefore, the presence of a chronic disability 
in service was not shown.

Even if the evidence fails to demonstrate the applicability 
of the chronicity provision of § 3.303(b), a VA claimant may 
still obtain the benefit of § 3.303(b) by providing evidence 
of continuity of symptomatology.  Evidence of continuity is 
determined by symptoms not treatment.  However, in 
determining the merits of a claim, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  The Board notes that the appellant and her 
representative have argued that the veteran complained of 
Parkinsonian type symptoms in service.  The Board observes, 
however, that there is no contemporaneous evidence showing 
post-service complaints or findings of Parkinson's disease or 
any organic brain dysfunction prior to the 1980s.  Moreover, 
since Parkinson's disease is not a disability in which a lay 
person's observation is competent, medical evidence is 
required to demonstrate a relationship between said 
disability and any symptoms post-service.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Layno v. Brown, 6 Vet. App. 465 
(1994).  No such medical evidence has been submitted in this 
case.

Finally, the Board notes that the appellant has argued that 
service connection for Parkinson's disease was warranted 
because there is a direct association between said disease 
and head trauma related to the veteran's in service beating.  
The appellant, through her representative, submitted a 
medical treatise regarding a condition identified as Punch-
Drunk Encephalopathy or Dementia Puglistica.  As referenced 
above, the treatise appears to set out the statistical 
probability of developing Punch-Drunk Encephalopathy after 
boxing for a number of years.  The representative contends 
that this treatise meets the standard of competent medical 
evidence.  In that regard, the Board finds that the record 
contains no evidence that the veteran was ever diagnosed as 
having Punch-Drunk Encephalopathy, or that his Parkinson's 
disease or dementia was attributed to Punch-Drunk 
Encephalopathy.  The Court has specifically stated that a 
citation to a medical treatise without exhibiting any 
plausible connection with the claimed disability is 
insufficient to establish a well-grounded claim.  Wallin v. 
West, 11 Vet App 509 (1998); See also Edenfield v. Brown, 8 
Vet. App. 384, 388 (1993). 

B.  Ratings to be assigned.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, 
the VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function  
under the ordinary conditions of daily life including 
employment.  Whatever system is affected, evaluations are 
based upon lack of usefulness of these parts or systems, 
especially in self-support.  The medical examiner must 
therefore furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classification, a full 
description of the effects of disability upon the person's 
ordinary activity. 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

Consideration must be given to the impact of the veteran's 
functional loss due to pain when rating his service connected 
disability, as required by DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40 (1998).  See also 38 
C.F.R. § 4.45 (1998).


1.  Ratings based on an original grant
of service connection

The United States Court of Veterans Appeals has held that 
unlike claims for increased ratings, "staged ratings" or 
separate ratings for separate periods of time based on the 
facts found may be assigned following the initial grant of 
service connection.  Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999).  Furthermore, as held in AB v. Brown, 6 
Vet.App. 35, 38 (1993), "on a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation 
?." 

a.  Left Facial Asymmetry

By rating action of November 1988, service connection for 
left facial asymmetry was granted.  By administrative 
decision dated in 1988, the effective date of the grant was 
made effective from June 1981.  The left facial asymmetry was 
evaluated as 10 percent disabling under Diagnostic Code 7800, 
disfiguring scars of the head, face and neck.  A 10 percent 
disability rating is assigned when there is evidence a scar 
of the head, face or neck which is moderately disfiguring.  A 
30 percent evaluation is assigned for severely disfiguring 
scars, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles.  

On VA examination in August 1993, it was reported that when 
the veteran smiled, there was increased retraction of the 
left corner of the mouth attributable to his service 
connected disability.  The record contains no indication that 
the veteran's service-connected facial asymmetry caused 
manifestations analogous to marked or unsightly deformity of 
the eyelids, lips, or auricle at any time since 1981.  
Further, the evidence as constituted at the time of the 
veteran's death failed to demonstrate any limitation of 
function of the face resulting from the asymmetry.  When 
afforded a neurological examination in October 1988, it was 
noted that he had a symmetric smile.  Thus, separate 
evaluations under Diagnostic Codes 7803, 7804, or 7805 would 
be inappropriate.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  While the veteran was unable to control his nasal 
and oral secretions, this was attributed by a VA examiner in 
August 1993 to the veteran's advanced Parkinson's disease.  
Moreover, it is evident that the veteran had nonservice-
connected disabilities affecting the appearance of his face.  
For example, a VA examiner noted that the veteran had the 
characteristic masked facies of Parkinson's disease.  A right 
facial droop was attributed to an old cerebrovascular 
accident, and an indentation of his left middle cheek 
resulted from a biopsy done years after service.  
Accordingly, the claim for an increased evaluation for left 
facial asymmetry due to blunt trauma, for purposes of accrued 
benefits, must be denied.  In so deciding, consideration has 
been given to assigning staged ratings; however, at no time 
during the period in question has the veteran shown 
disablement equivalent to that greater than the assigned 
rating.  Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 
20, 1999).  Therein, the United States Court of Veterans 
Appeals held that with regard to initial ratings following 
the grant of service connection, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  

b.  Residuals of a Fracture of the Right Little Finger

In classifying the severity of ankylosis and limitation of 
motion of a combination of digits the following rules are 
observed:  

(1)  Ankylosis of both the 
metacarpophalangeal and proximal 
interphalangeal joints, with either joint 
in extension or in extreme flexion, will 
be rated as amputation. 

(2)  Ankylosis of both the 
metacarpophalangeal and proximal 
interphalangeal joints, even though each 
is individually in favorable position, 
will be rated as unfavorable ankylosis. 

(3)  With only one joint of a digit 
ankylosed or limited in its motion, the 
determination will be made on the basis 
of whether motion is possible to within 2 
inches (5.1 cms.) of the median 
transverse fold of the palm; when so 
possible, the rating will be for 
favorable ankylosis, otherwise 
unfavorable. 

38 C.F.R. § 4.71(a) (1998).

Unfavorable ankylosis of the ring and little fingers on the 
major hand warrants a 20 percent evaluation under Diagnostic 
Code 5219.  The rating for Diagnostic Code 5219 applies to 
unfavorable ankylosis or limited motion preventing flexion of 
the fingertips to within 2 inches (5.1 cms.) of median 
transverse fold of the palm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5219.

The ratings for Diagnostic Code 5223 apply to favorable 
ankylosis or limited motion permitting flexion of the tips of 
the fingers to within 2 inches (5.1 centimeters) of the 
transverse fold of the palm.  Limitation of motion of less 
than 1 inch (2.5 centimeters) in either direction is not 
considered disabling.  Under Diagnostic Code 5223, favorable 
ankylosis of the ring and little fingers of the major hand 
warrants a 10 percent evaluation.

A review of the record reveals that the residuals of the 
fracture of the veteran's right little finger were manifested 
by a lack of full range of motion of ring and little fingers 
which was comparable to unfavorable ankylosis.  Notably, the 
veteran's May 1992 VA orthopedic examination indicated that 
he was unable to flex down the right hand little finger to 
within 2 inches of the median or distal crease of the palm.  
While it appears that the veteran has co-existing 
disabilities of the right hand which affect the motion of the 
fingers, the undersigned cannot dissociate the manifestations 
of the service connected disability from the other co-
existing conditions.  Accordingly, the Board finds that a 20 
percent evaluation is warranted for unfavorable ankylosis of 
the ring and little fingers.  See Diagnostic Code 5219

The Board observes that Diagnostic Code 5219 also provides 
that extremely unfavorable ankylosis of the fingers with all 
joints in extension or in extreme flexion or with angulation 
of the bones will be rated as amputation.  Pursuant to 
Diagnostic Code 5151, a 30 percent disability evaluation is 
assigned for amputation of the ring and little fingers of the 
major hand.  At his September 1993 VA orthopedic examination, 
the veteran had full extension at the metacarpophalangeal 
joint with 85 degrees of flexion.  He also retained a limited 
range of motion of the proximal interphalangeal joints and 
distal interphalangeal joints.  Extremely unfavorable 
ankylosis of the little and ring fingers was not 
demonstrated.  Therefore, the Board is unable to conclude, 
based on the evidence of record, that the functional 
impairment of the service connected fingers approximate 
extremely unfavorable ankylosis.  Therefore, a higher 
disability evaluation is not warranted under Diagnostic Code 
5151.  See DeLuca v. Brown.  Consideration has been given to 
assigning staged ratings; however, at no time during the 
period in question has the veteran shown disablement 
equivalent to that greater than the assigned 20 percent.  It 
is important to note that there is a paucity of medical 
evidence pertaining to the finger disability during the early 
years when service connection was granted.  Because the RO 
has held that it erred in not considering the issue earlier, 
it contributed to the lack of medical evidence.  As such, the 
undersigned will assign the rating from the date of claim.  
The payment of monetary benefits, however, is subject to the 
criteria pertaining to accrued benefits.


c.  Right Epicondylitis

Epicondylitis is not a listed condition under the rating 
schedule and will therefore be rated analogously to the 
closely related disease of tenosynovitis.  See 38 C.F.R. § 
4.20.  According to Diagnostic Code 5024, tenosynovitis is to 
be evaluated as degenerative arthritis under Diagnostic Code 
5003.  Degenerative arthritis, in turn, is to be evaluated 
based on the limitation of the joint.

Where the elbow joint is involved, Diagnostic Code 5206 
provides for a noncompensable evaluation if flexion of the 
forearm is limited to 110 degrees.  A 10 percent evaluation 
is assignable if flexion is limited to 100 degrees.  In order 
to warrant an evaluation of 20 percent, flexion must be 
limited to 90 degrees.  Diagnostic Code 5207 provides for a 
10 percent evaluation if extension is limited to 45 or 60 
degrees.  If extension is limited to 75 degrees, a 20 percent 
evaluation would be assigned.

Further, under Diagnostic Code 5208, a 20 percent evaluation 
is warranted if flexion is limited to 100 degrees and 
extension is limited to 45 degrees.  Diagnostic Code 5213 
provides for a 20 percent evaluation if pronation is limited 
so that the motion of the hand is lost beyond the last 
quarter of the arc, and a 10 percent evaluation is assignable 
if supination is limited to 30 degrees or less.  See 38 
C.F.R. § 4.71 (Plate I), 4.71a (1998).

In the instant case, the record reflects that the veteran was 
granted service connection for right epicondylitis by a 
November 1988 rating action, effective July 1988.  A 
noncompensable disability rating was assigned at that time.  
This rating was based upon the October 1988 VA orthopedic 
examination which indicated that the veteran's right elbow 
was "within normal limits" with no evidence of pain on 
motion.  In view of the findings, the Board concludes that a 
compensable rating was not warranted for the veteran's right 
epicondylitis at this time.

However, the findings of the veteran's May 1992 VA orthopedic 
examination showed a worsening of the veteran's right 
epicondylitis.  The veteran was unable to extend his right 
upper extremity to zero (0) degrees and flexion was limited 
to 95 degrees.  As referenced above, limitation of flexion of 
the forearm to 100 degrees warrants a 10 percent evaluation 
and limitation of flexion of the forearm to 90 degrees 
warrants a 20 percent evaluation.  Since there appears to a 
question as to which of two evaluations shall be applied, the 
Board finds that the higher evaluation will be assigned 
because the disability picture more nearly approximates the 
criteria required for that rating.  See 38 C.F.R. § 4.7 
(1998).  Accordingly, a 20 percent disability evaluation was 
appropriate from the period following the May 1992 VA 
examination.

The range of motion studies performed during the September 
1993 VA orthopedic examination did not support a 20 percent 
disability rating.  During this period of time, the veteran 
had flexion of the right elbow to 115 degrees and extension 
to 40 degrees.  This was by passive motion only.  He also had 
passive supination and pronation of the forearm to 70 degrees 
of pronation and 60 degrees of supination.  In other words, 
his passive range of motion of the right elbow failed to meet 
the criteria for a compensable evaluation under Diagnostic 
Codes 5206, 5207, 5208, or 5213.  

Nonetheless, a 10 percent evaluation is assigned for the 
veteran's pain in the right elbow based upon pain on use.  
The Board notes that the veteran has repeatedly indicated 
that he experienced pain and stiffness on use.  Moreover, at 
his September 1993 VA examination, he was reported to have 
had some tenderness over the origin of the extensor carpi 
radialis brevis in the proximal forearm.  Therefore, the 
Board concludes that these clinical findings demonstrate 
slight functional loss comparable to the level warranting a 
10 percent evaluation under Diagnostic Code 5206 from the 
September 1993 VA examination.  See DeLuca v. Brown.  
However, in the absence of more significant clinical 
findings, an evaluation in excess of 10 percent would not be 
warranted.

The Board acknowledges that the findings of the September 
1993 VA orthopedic examination were based only on passive 
ranges of motion, and that the veteran had no active range of 
motion.  It appears, however, that the veteran had 
nonservice-connected disabilities that affected his 
performing active range of motion.  For example on VA 
examination in May 1992, the examiner noted that the veteran 
had a severe stroke leaving him a right hemiparetic.  The 
September 1993 examiner repeatedly indicated that the veteran 
was non-communicative on exam, and that he was unable to do a 
large portion of his examination due to his metal state.  In 
other words, the veteran's cognitive deficits made it "very 
difficult" to assess the true impairment related to his 
service-connected disabilities.  As such, the Board finds 
that the passive ranges of motion of the right elbow must be 
used to demonstrate the functional ability of that joint as 
it is all that is available given the veteran's co-existing 
nonservice-connected disabilities.

The Board further observes that "staged ratings" have been 
applied in this case.  The level of disability pertaining to 
the veteran's right epicondylitis was shown to warrant a 
noncompensable disability rating prior to the veteran's May 
1992 VA examination, a 20 percent disability from the May 
1992 VA examination, and a 10 percent disability rating from 
the September 1993 VA examination.  Notably, the right elbow 
was worse during the veteran's May 1992 examination when 
compared to his September 1993 VA examination.  The "staged 
ratings" assigned to the veteran's right epicondylitis were 
based on the facts found during the times of the May 1992 and 
September 1993 VA examinations.  See Fenderson v. West, No. 
96-947 (U.S. Vet. App. Jan. 20, 1999).

B.  Increased Ratings

The first inquiry in an increased rating case must be whether 
the appellant has stated a well-grounded claim as required by 
38 U.S.C.A. § 5107(a).  In the context of a claim for an 
increased evaluation of a condition adjudicated service 
connected, an assertion by a claimant that the condition has 
worsened is sufficient to state a plausible, well-grounded 
claim.  Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
The appellant in the instant case has stated well-grounded 
claims.  Moreover, as all evidence necessary to an equitable 
disposition of the appellant's claim was obtained by the RO, 
the VA has fulfilled its duty to assist.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159 (1998).

1.  Postoperative Residuals of a Tonsillectomy 
and Adenoidectomy

The record shows that the veteran's service-connected 
postoperative residuals of a tonsillectomy and adenoidectomy 
was evaluated by analogy as 30 percent disabling under 
Diagnostic Code 6516, chronic laryngitis.  A 30 percent 
evaluation is assignable for severe, marked pathological 
changes, such as inflammation of cords or mucous membrane, 
thickening or nodules or submucous infiltration, and marked 
hoarseness.  38 C.F.R. § 4.97, Diagnostic Code 6516 (1995).  
This was the highest possible schedular disability evaluation 
for chronic laryngitis.

As the veteran claimed that he was unable to speak above of a 
whisper, the Board has considered evaluating the veteran's 
service-connected throat disability under Diagnostic Code 
6519, organic aphonia.  Under the applicable criteria, a 60 
percent evaluation was warranted for the constant inability 
to speak above a whisper.  Partial aphonia was rated as 
chronic laryngitis.  38 C.F.R. § 4.97, Diagnostic Code 6519 
(1995).  However, the veteran's complaints of voice 
difficulties were attributed to a problem with his brain when 
seen at a VA facility in October 1989.  At that time, it was 
opined that the disorder was a result of cortical 
dysfunction, and that there was no evidence of peripheral 
lesions or endolaryngeal abnormality.

The Board notes that the criteria for evaluating respiratory 
disabilities were revised on October 7, 1996.  However, as 
the veteran died prior to that date, the new regulations 
would not apply in this case.  DeSousa v. Gober, 10 Vet. 
App. 461 (1997) (the Court determined that any benefits 
granted pursuant to a new regulation may not be made 
effective prior to the effective date of the regulation).  


2.  Right Heel Spur

Since heel spurs are not specifically contemplated by the 
Rating Schedule, the veteran's right heel spur had been 
evaluated as 10 percent disabling under Diagnostic Code 5284, 
which evaluates the severity of foot injuries not otherwise 
specified in the Rating Schedule.  Pursuant to Diagnostic 
Code 5284, a 10 percent rating is warranted for moderate foot 
injuries.  A 20 percent rating is warranted if such injuries 
are moderately severe.

The evidence of record fails to support an increased 
evaluation of the veteran's service-connected right heel 
spur.  At his October 1988 VA orthopedic examination, he was 
noted to have tenderness on palpation of the calcaneus.  In 
June 1992, the veteran was evaluated for complaints of right 
foot pain.  There were no references to his service-connected 
right heel spur.  Rather, those records showed that the 
veteran appeared to have developed an infection of the right 
foot secondary to his nonservice-connected diabetes mellitus.

Similarly, on VA orthopedic examination dated in September 
1993, the veteran's diabetes appeared to be the primary cause 
of his right foot problems.  The vessels of the foot were 
markedly calcified down through the level of the dorsalis 
pedis and posterior tibial artery.  While x-rays showed 
plantar and Achilles tendon spurs, he made no specific 
complaints pertaining to his right heel at that time.  In 
fact, the evidence of record contains virtually no findings 
that relate any functional limitation of the foot or 
complaints of pain to his right heel.  Accordingly, the Board 
finds that the symptomatology of the veteran's right heel 
spur did not correspond to the moderately severe level 
required for the assignment of a 20 percent rating under 
Diagnostic Code 5284.

3.  Anxiety Neurosis

In evaluating impairment resulting from psychiatric 
disorders, social inadaptability was to be evaluated only as 
it affected industrial adaptability.  The principle of social 
and industrial inadaptability, the basic criterion for rating 
disability from the mental disorders, contemplated those 
abnormalities of conduct, judgment, and emotional reactions 
which affect economic adjustment.  In other words, the 
impairment of earning capacity.  38 C.F.R. § 4.129 (1995).  
The severity of disability was based upon actual 
symptomatology, as it affected social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful employment and 
decrease in work efficiency.  The VA could not under evaluate 
the emotionally sick veteran with a good work record, nor 
could it over evaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  It was for that reason that great emphasis was 
placed upon the full report of the examiner which was 
descriptive of actual symptomatology.  The record of the 
history and complaints was only preliminary to the 
examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  
38 C.F.R. § 4.130 (as in effect prior to November 7, 1996).  
Social inadaptability under the previous criteria was to be 
evaluated only as it affected industrial impairment.  
38 C.F.R. § 4.132 (1995).

The veteran was assigned a 50 percent disability rating for 
anxiety neurosis.  At the time of the veteran's death, a 50 
percent rating was assignable when the ability to establish 
and maintain effective or favorable relationships was 
considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent rating was assignable when the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. §  Part 4 Diagnostic Code 9411.

After reviewing the foregoing evidence, the Board concludes 
that an increased disability rating for anxiety neurosis was 
not warranted.  The Board finds that the veteran's anxiety 
neurosis resulted in no more than considerable impairment of 
his social and industrial adaptability.  The record indicates 
that the veteran remained jobless since 1978.  The veteran's 
initial unemployment was related to the fact that he suffered 
two (2) heart attacks at that time.  In that regard, at his 
February 1993 personal hearing, the appellant stated that the 
veteran never truly recovered from his heart attacks, and 
that his recuperation was further hindered by his subsequent 
open heart surgery.  Nevertheless, by the time of his 
September 1993 VA psychiatric examination, he was reported to 
have had no other activities except for watching television, 
and that he was dependent on his wife for most of his life 
function skills.  The psychiatric examiner indicated that the 
veteran was overall incapacitated by combined diagnoses of 
multi-factorial dementia, PTSD, and organic defective 
disorder.  

However, the cognitive impairments caused by the veteran's 
Parkinson's disease, status post cerebrovascular accident, 
and/or organic defective disorder were much more pervasive 
than his service-connected psychiatric disability.  While the 
record shows that the veteran suffered from periodic 
nightmares, intrusive memories, and occasional depression 
related to his anxiety neurosis, there was no evidence that 
these symptoms caused a severe impairment in his ability to 
obtain or retain employment.  Treatment notes from the mental 
health clinic dated in April and November 1992 specifically 
indicated that a master treatment plan had been rendered 
meaningless due to the magnitude of the veteran's dementia.  
In other words, the Board finds that the evidence of record 
reveals that the veteran's continued unemployment was related 
to the progression of his status post cerebrovascular 
accident and Parkinson's disease and not his service 
connected psychiatric disability.

In summary, the Board finds that the evidence supported a 
finding of considerable but no greater social and industrial 
impairment.  The record does not reflect severe impairment of 
the veteran's ability to establish and maintain effective 
relationships with people or maintain employment solely due 
to the service connected psychiatric disability.

Finally, the Board observes that the criteria for evaluating 
psychiatric disabilities were revised on November 7, 1996.  
Again, since the veteran died prior to that date, the new 
regulations would not apply in this case.  See DeSousa v. 
Gober.  Further, in Rhodan v. West, No. 96-1080 (U.S. Vet. 
App. Dec. 1, 1998), the Court specifically determined that 
the revised psychiatric regulations did not allow for their 
retroactive application prior to November 7, 1996.  

C.  Total Disability Rating

The Board finds the appellant's claim for total disability 
benefits based on individual unemployability is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
Again, the Court has held that, when a veteran claims his 
service-connected disabilities have increased in severity, 
the claim is well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  As claim for a total disability rating 
based on individual unemployability is essentially a claim 
for an increased evaluation, the Court's holding in Proscelle 
would apply.  Further, the Board finds that all evidence 
necessary to an equitable disposition of the appellant's 
claim was obtained by the RO.  The VA has fulfilled its duty 
to assist.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1998).

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service-
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341 (1998).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person, in the judgment of the rating agency, is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In that regard, the VA General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" 
was synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. 
Prec. 75-91).

The Court has further held that a veteran's advancing age and 
nonservice-connected disabilities may not be considered in 
the determination of whether he is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet.App. 361, 363 (1993).

The Court has also held that, when the Board makes a 
determination of individual unemployability for purposes of a 
total disability rating, it must provide sufficient reason 
and basis for its decision, including a clear explanation of 
the veteran's current degree of unemployability attributable 
to his service-connected disabilities.  Cathell v. Brown, 8 
Vet. App. 539, 544-545 (1996).

At the time the RO considered the claim for individual 
unemployability benefits, the veteran had met the schedular 
disability requirements for consideration under 38 C.F.R. 
§ 4.16(a).  The question before the RO then and the question 
before the Board now were essentially the same; i.e., Was the 
veteran, in fact, unable to perform the physical and mental 
acts required by employment?  The evidence of record reflects 
that the veteran had over 20 years of active military 
service, and that he worked in the construction industry 
until 1978.  Further, at the time he filed a claim for 
nonservice-connected pension benefits in 1980, the veteran 
indicated that he was no longer able to work due to having 
two (2) heart attacks in 1978.  Similar statements were made 
during the course of the veteran's February 1993 personal 
hearing.

A review of the record further reveals that the veteran had a 
number of nonservice-connected disorders, other than his 
heart disease, which impacted on his ability to work.  These 
include status post cerebrovascular accident, diabetes 
mellitus, bilateral hearing loss, and Parkinson's disease.  
Notably, at his January 1992 VA examination for Aid and 
Attendance, status post cerebrovascular accident and 
Parkinson's disease were felt to be the cause of the 
veteran's inability to dress, undress and walk without 
assistance.  Moreover, the veteran's significant cognitive 
deficits were shown on numerous occasions to be related to 
his Parkinson's disease.

The veteran's combined disability rating contemplated 
significant industrial impairment resulting from his service 
connected disabilities.  In that regard, the Board does not 
dispute the fact that the veteran's service-connected 
disabilities may have hampered his ability to engage in some 
forms of work.  However, the evidence of record does not 
demonstrate that his service-connected disabilities alone 
precluded him from all forms of substantially gainful 
employment.  In fact, none of the medical opinions which are 
of record indicated that the veteran was unemployable due to 
any of his service-connected disabilities or combination 
thereto.  Again, the record clearly shows that the veteran 
had significant non-service disabilities (status post 
cerebrovascular accident and Parkinson's disease) which were 
the primary disabilities that rendered him unemployable.  
Thus, the Board concludes that a total rating based on 
individual unemployability, for purposes of accrued benefits, 
was not warranted.

D.  Special Monthly Compensation

Special monthly compensation may be paid to a veteran who is, 
as a result of service-connected disabilities, so helpless as 
to need or require the regular aid and attendance of another 
person.  38 U.S.C.A. § 1114(l) (West 1991 & Supp. 1997); 38 
C.F.R. § 3.350(b)(3) (1998).  The following criteria will be 
considered in determining whether the veteran is in need of 
the regular aid and attendance of another person: (a) the 
inability of the veteran to dress or undress himself, or to 
keep himself ordinarily clean and presentable; (b) frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without such aid; (c) inability of the veteran 
to feed himself through the loss of coordination of upper 
extremities or through extreme weakness; (d) inability to 
attend to the wants of nature; or (e) incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the veteran from the hazards or dangers incident 
to his daily environment.  38 C.F.R. § 3.352(a) (1998).

In this case, the medical evidence of record, particularly VA 
examination reports, VA medical records between 1990 and 
1993, and Social Security Administration records, relied upon 
by the RO in adjudicating entitlement to special monthly 
pension benefits in February 1994, shows that the veteran was 
unable to perform some of the tasks listed in section 
3.352(a).  The criteria in 3.352(a) are used for determining 
entitlement to both special monthly compensation and special 
monthly pension based on the need for aid and attendance.  38 
C.F.R. §§ 3.350(b)(3), 3.351(c)(3) (1998).  Because the 
medical evidence reflected that the veteran was unable to 
perform some of the tasks listed in section 3.352(a), the RO 
decided in February 1994 that he was entitled to special 
monthly pension.  However, he was not found to be entitled to 
special monthly compensation due to need for aid and 
attendance.  In this regard, benefits based on pension, 
including special monthly pension, amounted to less than the 
monthly payment the veteran received from his combined 80 
percent VA compensation rating for his service-connected 
disabilities.  The RO acknowledged the veteran's withdrawal 
of his claim for special monthly pension in April 1994.

A significant difference between special monthly compensation 
and special monthly pension is that the law permits special 
monthly compensation to be paid to a veteran who is, as a 
result of service-connected disabilities, so helpless as to 
need or require the regular aid and attendance of another 
person, whereas special monthly pension may be paid to a 
veteran who is in need of regular aid and attendance by 
reason of disabilities that are not service-connected.  38 
U.S.C.A. § 1114(l) (West 1991 & Supp. 1998); 38 C.F.R. § 
3.350(b)(3) (1998).  The veteran in this case was held not to 
be entitled to special monthly compensation, even though 
medical evidence showed that he was so disabled that he met 
some of the requirements in 3.352(a), because the medical 
evidence did not show that he was disabled as a result of his 
service-connected disabilities.

Notably, the medical evidence shows that the veteran's 
nonservice-connected disabilities included Parkinson's 
Disease, dementia, residuals of a cerebrovascular accident 
and heart disease.  At his January 1992 VA examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance, the veteran was noted to be unable to undress, 
dress, or walk without assistance.  The examiner also 
indicated that the ranges of motion of the veteran's spine, 
trunk, and neck were poor.  These difficulties were 
attributed to the veteran's coronary artery disease, diabetes 
mellitus, dementia, cerebrovascular accident, and Parkinson's 
disease.  Accordingly, because the medical evidence did not 
show that the veteran was disabled to the point of needing 
aid and attendance as a result of his service-connected 
disabilities, the Board concludes that the preponderance of 
the evidence is against the claim for special monthly 
compensation benefits based on the need for regular aid and 
attendance.  38 U.S.C.A. § 1114(l) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.350(b)(3), 3.352(a) (1998).

The requirements for special monthly compensation at the 
housebound rate are that, in addition to having a single, 
service-connected disability rated 100 percent disabling 
without resort to unemployability, the veteran: (1) has 
additional service-connected disability or disabilities 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  The latter requirement is met when the veteran 
is substantially confined as a direct result of service-
connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
service-connected disability or disabilities and resultant 
confinement will continue throughout his or her lifetime.  38 
U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(h)(3)(i) (1998).  In 
this case, the veteran did not meet the schedular 
requirements set forth above as he did not have a single 
service-connected disability rated 100 percent disabling.  
Therefore, he was not entitled to special monthly 
compensation at the housebound rate as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).

E.  Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312(c) (1998).  38 C.F.R. § 3.312(c) further provides as 
follows:

(3)  Service-connected diseases or 
injuries involving active processes 
affecting vital organs should receive 
careful consideration as a contributory 
cause of death, the primary cause being 
unrelated, from the viewpoint of whether 
there were resulting debilitating effects 
and general impairment of health to an 
extent that would render the person 
materially less capable of resisting the 
effects of other disease or injury 
primarily causing death.  Where the 
service-connected condition affects vital 
organs as distinguished from muscular or 
skeletal functions and is evaluated as 
100 percent disabling, debilitation may 
be assumed.

(4)  There are primary causes of death 
which by their very nature are so 
overwhelming that eventual death can be 
anticipated irrespective of coexisting 
conditions, but, even in such cases, 
there is for consideration whether there 
may be a reasonable basis for holding 
that a service-connected condition was of 
such severity as to have a material 
influence in accelerating death.  In this 
situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated 
death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature.

As previously noted, the June 1995 death certificate 
indicates that the veteran died from sepsis that was due to 
or a consequence of decubitus ulcers that was due to or a 
consequence of Parkinson's disease.  However, by virtue of 
this decision, the claim for service connection for 
Parkinson's disease has been denied.  Again, there is no 
evidence of record that establishes a diagnosis of 
Parkinson's disease until many years post-service, and the 
appellant has not offered any medical evidence attributing 
these conditions to the veteran's military service.  The 
appellant's opinion that either the veteran's Parkinson's 
disease was incurred in service or caused by a service-
connected disability does not meet this standard.  As 
indicated in Espiritu v. Derwinski, questions of medical 
diagnosis or causation require the expertise of a medical 
professional.  

Similarly, any contention that the veteran's service-
connected disabilities caused his death must fail.  The cause 
of the veteran's death was sepsis that was due to or a 
consequence of decubitus ulcers that was due to or a 
consequence of Parkinson's disease.  There were no findings 
that related the cause of the veteran's death to any of his 
service-connected disabilities.  Similarly, there is no 
medical evidence of record which indicates that any of the 
veteran's service-connected disabilities contributed 
substantially or materially to cause his death. 

F.  Chapter 35

In order for the appellant to be entitled to educational 
assistance under Chapter 35, Title 38, United States Code, 
the veteran must have died from a service-connected 
disability, or the veteran must have had a service-connected 
disability which produced total disability permanent in 
nature and died while a disability was so evaluated.  See 38 
U.S.C.A. § 3501(a)(1)(B)(D) (West 1991); 38 C.F.R. § 
21.3021(a)(2) (1998).  Since the veteran is not shown to have 
died of a service-connected disability and did not die while 
having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability, it is 
apparent that the appellant does not satisfy the threshold 
requirements for educational assistance under Chapter 35, 
Title 38, United States Code.  Accordingly, the appeal for 
this benefit must be denied.  Again, the Court has held that 
in cases where the law and the evidence is dispositive, as is 
the case here, a claim should be denied or an appeal to the 
Board terminated because of the absence of legal merit or 
lack of entitlement under the law.  See Sabonis.


ORDER

Entitlement to service connection for a bilateral hearing 
loss, for purposes of accrued benefits, is denied.

Entitlement to service connection for Parkinson's disease or 
any other organic brain dysfunction, for purposes of accrued 
benefits, is denied.

Entitlement to a rating in excess of that currently assigned 
for service-connected left facial asymmetry due to blunt 
force trauma, for purposes of accrued benefits, is denied.

Entitlement to an evaluation in excess of that currently 
assigned for the service-connected residuals of a fracture of 
the right little finger with restricted range of motion for 
the right ring and little fingers, for purposes of accrued 
benefits, is granted.

Entitlement to a 20 percent evaluation for service-connected 
right epicondylitis from the period of the veteran's May 1992 
VA examination, for purposes of accrued benefits, is granted.

Entitlement to a 10 percent evaluation for service-connected 
right epicondylitis from the period of the veteran's 
September 1993 VA examination, for purposes of accrued 
benefits, is granted.

Entitlement to an increased evaluation for the service-
connected post-operative residuals of a tonsillectomy and 
adenoidectomy with multiple vocal chord polypectomies, 
evaluated as 30 percent disabling, for purposes of accrued 
benefits, is denied.

Entitlement to an increased evaluation for a service-
connected right heel spur, evaluated as 10 percent disabling, 
for purposes of accrued benefits, is denied.

Entitlement to an increased evaluation for anxiety neurosis, 
evaluated as 50 percent disabling, for purposes of accrued 
benefits, is denied.

Entitlement to a total disability rating based on individual 
unemployability, for purposes of accrued benefits, is denied.

Entitlement to special monthly compensation based on the need 
for aid and attendance or at the housebound rate is denied.
 
Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DEA under 38 United States Code, Chapter 35 
(West 1991) is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

